Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON

LYNETTE HOLLINS,                                        Case No.: 4:18-cv-02951
          PLAINTIFF,
                                                        Hon. Gray H. Miller
      vs.
                                                        FIRST AMENDED
TRANS UNION, LLC, a Delaware limited liability          COMPLAINT
company,

EQUIFAX INFORMATION SERVICES, LLC, a                    JURY TRIAL DEMAND
Georgia limited liability company,

TD BANK USA, N.A., a foreign corporation
           DEFENDANTS.




      NOW COMES THE PLAINTIFF, LYNNETTE HOLLINS, BY AND

THROUGH COUNSEL, KEN OKORIE, and for her Complaint against the Defendants,

pleads as follows:



                                  JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit Reporting

      Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 2 of 14




                                      VENUE

  3. Venue is proper in the Southern District of Texas Houston Division as the

     Defendants conduct business in the state of Texas.


                                     PARTIES

  4. Plaintiff is a natural person residing in Houston, Harris County, Texas.

  5. The Defendants to this lawsuit are:

        a. Trans Union, LLC (“Trans Union”), a Delaware limited liability company

           that conducts business in the State of Texas, and may be served with

           process through its Registered Agent, The Prentice-Hall Corporation at

           211 E. 7th Street Suite 620 Austin, TX 78701.

        b. Equifax Information Services, LLC (“Equifax”), a Georgia limited liability

           company that conducts business in the State of Texas, and may be served

           with process through its Registered Agent, Corporation Service Company

           at 211 E. 7th Street Suite 620 Austin, TX 78701.

        c. TD Bank USA, N.A. (“TD Bank”), a New Jersey corporation that conducts

           business in the State of Texas, and may be served with process through its

           President/CEO Gregory B. Braca at 1701 Route 70 East, Cherry Hill, NJ

           08034.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 3 of 14




                          GENERAL ALLEGATIONS

  6. TD Bank and Houston Finance (collectively “Furnishers”) are inaccurately

     reporting their trade lines on Plaintiff’s credit disclosures without the correct

     notation of bankruptcy discharge.

  7. Specifically, TD Bank is reporting its trade line with account number 68322***

     on Plaintiff’s Trans Union credit disclosure without the correct notation of

     bankruptcy discharge.

  8. Houston Finance Co. is reporting its trade line with account number 166** on

     Plaintiff’s Trans Union and Equifax credit disclosures without the correct

     notation of bankruptcy discharge.

  9. The Errant Trade Lines should be reported as discharged in bankruptcy.

  10. On September 7, 2017, Ms. Hollins’ Chapter 13 Bankruptcy was discharged.

  11. On September 22, 2017, Ms. Hollins obtained her credit files and noticed the

     Errant Trade Lines reporting with an inaccurate status of account included in

     bankruptcy and without the correct notation of bankruptcy discharge.

  12. On or about October 24, 2017, Ms. Hollins, submitted a letter to Equifax, Trans

     Union and Experian disputing the Errant Trade Lines. In these dispute letters,

     Ms. Hollins explained that the Errant Trade Lines were discharged in her

     bankruptcy, attached the Order of Discharge and asked the credit bureaus to

     report the Errant Trade Lines as discharged in bankruptcy.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 4 of 14




  13. Upon information and belief, Equifax, Trans Union and Experian forwarded Ms.

     Hollins’ consumer dispute to the Furnishers.

  14. On or about November 9, 2017, Ms. Hollins received a correspondence from

     Trans Union stating that the investigation will be completed on or before

     December 13, 2017.

  15. On or about November 28, 2017, Ms. Hollins received Experian’s investigation

     results which showed that the TD Bank Errant Trade lines is reporting as

     discharged in bankruptcy.

  16. On or about November 29, 2017, Ms. Hollins received a correspondence from

     Target Corporation stating that her claim has been denied and the information

     reported to the national credit bureaus about the account is correct. TD Bank is

     the issuer of the Target Corporation retail card, which is the account reflected by

     the TD Bank Errant Trade Line.

  17. On or about December 1, 2017, Ms. Hollins received Trans Union’s investigation

     results which showed that Trans Union and the furnishers failed or refused to

     report the Errant Trade Lines with the correct notation of bankruptcy discharge.

  18. On December 16, 2017, Ms. Hollins obtained her Equifax credit file which

     showed that the Houston Finance Errant Trade Line continued to report with an

     inaccurate status of account included in bankruptcy and without the correct

     notation of bankruptcy discharge.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 5 of 14




  19. On December 16, 2017, Ms. Hollins obtained her Trans Union credit file which

     showed that both Errant Trade Lines continued to report with an inaccurate status

     of Chapter 13 bankruptcy instead of the correct notation of bankruptcy discharge.

  20. As a direct and proximate cause of the Defendants’ negligent and/or willful

     failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,

     Plaintiff has suffered credit and emotional damages. Plaintiff has also

     experienced undue stress and anxiety due to Defendants’ failure to correct the

     errors in her credit file or improve her financial situation by obtaining new or

     more favorable credit terms as a result of the Defendants’ violations of the FCRA.



                                        COUNT I

   NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY TD BANK

  21. Plaintiff realleges the above paragraphs as if recited verbatim.

  22. After being informed by Trans Union of Ms. Hollins’ consumer dispute of the

     Errant Trade Line, TD Bank negligently failed to conduct a proper investigation

     of Ms. Hollins’ dispute as required by 15 USC 1681s-2(b).

  23. TD Bank negligently failed to review all relevant information available to it and

     provided by Trans Union in conducting its reinvestigation as required by 15 USC

     1681s-2(b), and failed to direct Trans Union to correct the inaccurate account

     status on the Errant Trade Line.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 6 of 14




  24. The Errant Trade Line is inaccurate and creating a misleading impression on Ms.

     Hollins’ consumer credit file with Trans Union to which it is reporting such trade

     line.

  25. As a direct and proximate cause of TD Bank’s negligent failure to perform its

     duties under the FCRA, Ms. Hollins has suffered damages, mental anguish,

     suffering, humiliation, and embarrassment.

  26. TD Bank is liable to Ms. Hollins by reason of its violations of the FCRA in an

     amount to be determined by the trier fact together with reasonable attorneys’ fees

     pursuant to 15 USC 1681o.

  27. Ms. Hollins has a private right of action to assert claims against TD Bank arising

     under 15 USC 1681s-2(b).



             WHEREFORE, PLAINTIFF PRAYS that this court grants her a

     judgment against the Defendant TD Bank for damages, costs, interest, and

     attorneys’ fees.



                                     COUNT II

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY TD BANK

  28. Plaintiff realleges the above paragraphs as if recited verbatim.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 7 of 14




  29. After being informed by Trans Union that Ms. Hollins disputed the accuracy of

     the information it was providing, TD Bank willfully failed to conduct a proper

     reinvestigation of Ms. Hollins’s dispute, and willfully failed to direct Trans

     Union correct the inaccurate status the Errant Trade Line.

  30. TD Bank willfully failed to review all relevant information available to it and

     provided by Trans Union as required by 15 USC 1681s-2(b).

  31. As a direct and proximate cause of TD Bank’s willful failure to perform its duties

     under the FCRA, Ms. Hollins has suffered damages, mental anguish, suffering,

     humiliation, and embarrassment.

     TD Bank is liable to Ms. Hollins for either statutory damages or actual damages

     she has sustained by reason of its violations of the FCRA in an amount to be

     determined by the trier fact, together with an award of punitive damages in the

     amount to be determined by the trier of fact, as well as for reasonable attorneys’

     fees and she may recover therefore pursuant to 15 USC 1681n.

           WHEREFORE, PLAINTIFF PRAYS that this court grants her a

     judgment against the Defendant TD Bank for the greater of statutory or actual

     damages, plus punitive damages, along with costs, interest, and attorneys’ fees.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 8 of 14




                                     COUNT III

   NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY TRANS UNION

  32. Plaintiff realleges the above paragraphs as if recited verbatim.

  33. Defendant Trans Union prepared, compiled, issued, assembled, transferred,

     published, and otherwise reproduced consumer reports regarding Ms. Hollins as

     that term is defined in 15 USC 1681a.

  34. Such reports contained information about Ms. Hollins that was false, misleading,

     and inaccurate.

  35. Trans Union negligently failed to maintain and/or follow reasonable procedures

     to assure maximum possible accuracy of the information it reported to one or

     more third parties pertaining to Ms. Hollins, in violation of 15 USC 1681e(b).

  36. After receiving Ms. Hollins’ consumer dispute to the Errant Trade Lines, Trans

     Union negligently failed to conduct a reasonable reinvestigation as required by

     15 U.S.C. 1681i.

  37. As a direct and proximate cause of Trans Union’s negligent failure to perform its

     duties under the FCRA, Ms. Hollins has suffered actual damages, mental anguish

     and suffering, humiliation, and embarrassment.

  38. Trans Union is liable to Ms. Hollins by reason of its violation of the FCRA in an

     amount to be determined by the trier of fact together with her reasonable

     attorneys’ fees pursuant to 15 USC 1681o.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 9 of 14




            WHEREFORE, PLAINTIFF PRAYS that this court grants her a

  judgment against Trans Union for actual damages, costs, interest, and attorneys’

  fees.

                                     COUNT IV

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY TRANS UNION

  39. Plaintiff realleges the above paragraphs as if recited verbatim.

  40. Defendant Trans Union prepared, compiled, issued, assembled, transferred,

     published, and otherwise reproduced consumer reports regarding Ms. Hollins as

     that term is defined in 15 USC 1681a.

  41. Such reports contained information about Ms. Hollins that was false, misleading,

     and inaccurate.

  42. Trans Union willfully failed to maintain and/or follow reasonable procedures to

     assure maximum possible accuracy of the information that it reported to one or

     more third parties pertaining to Ms. Hollins, in violation of 15 USC 1681e(b).

  43. After receiving Ms. Hollins’s consumer dispute to the Errant Trade Line, Trans

     Union willfully failed to conduct a reasonable reinvestigation as required by 15

     U.S.C. 1681i.

  44. As a direct and proximate cause of Trans Union’s willful failure to perform its

     duties under the FCRA, Ms. Hollins has suffered actual damages, mental anguish

     and suffering, humiliation, and embarrassment.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 10 of 14




      Trans Union is liable to Ms. Hollins by reason of its violations of the FCRA in

      an amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

             WHEREFORE, PLAINTIFF PRAYS that this court grants her a

      judgment against Defendant Trans Union for the greater of statutory or actual

      damages, plus punitive damages along with costs, interest, and reasonable

      attorneys’ fees.


                                      COUNT V

   NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   45. Plaintiff realleges the above paragraphs as if recited verbatim.

   46. Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Ms. Hollins as

      that term is defined in 15 USC 1681a.

   47. Such reports contained information about Ms. Hollins that was false, misleading,

      and inaccurate.

   48. Equifax negligently failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information it reported to one or more

      third parties pertaining to Ms. Hollins, in violation of 15 USC 1681e(b).
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 11 of 14




   49. After receiving Ms. Hollins’ consumer dispute to the Errant Trade Line, Equifax

      negligently failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   50. As a direct and proximate cause of Equifax’s negligent failure to perform its

      duties under the FCRA, Ms. Hollins has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   51. Equifax is liable to Ms. Hollins by reason of its violation of the FCRA in an

      amount to be determined by the trier fact together with her reasonable attorneys’

      fees pursuant to 15 USC 1681o.

             WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against Equifax for actual damages, costs, interest, and attorneys’ fees.



                                      COUNT VI

     WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                        BY EQUIFAX

   52. Plaintiff realleges the above paragraphs as if recited verbatim.

   53. Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Ms. Hollins as

      that term is defined in 15 USC 1681a.

   54. Such reports contained information about Ms. Hollins that was false, misleading,

      and inaccurate.
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 12 of 14




   55. Equifax willfully failed to maintain and/or follow reasonable procedures to assure

      maximum possible accuracy of the information that it reported to one or more

      third parties pertaining to Ms. Hollins, in violation of 15 USC 1681e(b).

   56. After receiving Ms. Hollins’s consumer dispute to the Errant Trade Line,

      Equifax willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   57. As a direct and proximate cause of Equifax’s willful failure to perform its duties

      under the FCRA, Ms. Hollins has suffered actual damages, mental anguish and

      suffering, humiliation, and embarrassment.

      Equifax is liable to Ms. Hollins by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

            WHEREFORE, PLAINTIFF PRAYS that this court grants her a

      judgment against Defendant Equifax for the greater of statutory or actual

      damages, plus punitive damages along with costs, interest, and reasonable

      attorneys’ fees.



                                  JURY DEMAND

      Plaintiff hereby demands a trial by Jury.

      DATED: December 10, 2018
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 13 of 14




                                       By: /s/ Ken Okorie
                                       Ken Okorie
                                       (TBN: 15241730)
                                       Okorie & Associates
                                       12003 Merewood Ln
                                       Houston, TX 77071-2413
                                       Email: mellanby@me.com
                                       Telephone: (713) 778-0000
                                       Fax: (713) 778-0000
                                       Attorneys for Plaintiff,
                                       Lynnette Hollins
Case 4:18-cv-02951 Document 20 Filed on 12/10/18 in TXSD Page 14 of 14
